Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite “wherein the sample chip comprises a portion which holds a sample, and a frame provided at a periphery of the portion” which render the claims indefinite. As understood from Applicant’s disclosure in figure 13 and pages 26-27, the retainer comprises a portion (reference character 134) which holds a sample and a frame (reference character 128). Therefore, it is unclear to the Examiner how the sample chip (which is understood to fit within the four chip storage portions in portion 134 in figure 13 below) is able to comprise an additional portion which holds a separate sample and a frame. For examination purposes, the retainer comprises a portion which holds the sample and a frame provided at the periphery of the portion (as best understood from figure 13 in applicant’s disclosure). 
Claim 4 is rejected under 35 U.S.C 112(b) as being dependent on claim 3. 

    PNG
    media_image1.png
    394
    510
    media_image1.png
    Greyscale

Figure 13 of Applicant’s Disclosure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida (US 20150205089).
Regarding claim 1, Machida discloses a sample chip worktable (item 200, figure 2 below) comprising: 
a mounting surface (designated in annotated figure 2 below) on which a retainer (defined as item 100 which is capable of retaining a plurality of sample chips; paragraph 0048, figure 2) is mounted, 
the retainer having a chip storage portion (defined as storage spaces 106 and 107 between partitions 102 and 114 for sample chips to slide into; paragraph 0056, figure 4) which stores a sample chip (defined as item 2; figure 3) for observation under a microscope (worktable is defined as a slide tray intended to be used in a light microscope; paragraphs 0002 and 0004; figures 13-17); and 
a take-out support mechanism (includes items 111 and 300, figure 2 below and figure 9 below, which shows item 111 connected with item 300) that changes an orientation of the sample chip when the sample chip is taken out from the chip storage portion (item 300 changes the sample chips 2 from a non-tilted state to a tilted state, in which the sample chips 2 are partially taken out from storage portion of retainer 100 in order to be entirely removed by user; paragraphs 0051 and 0130).

    PNG
    media_image2.png
    587
    743
    media_image2.png
    Greyscale

Annotated Figure 2. 
Regarding claim 2, Machida discloses the sample chip worktable as claimed in claim 1, wherein the take-out support mechanism changes the orientation of the sample chip from a horizontal orientation (defined as the non-tilted state or the first state; paragraphs 0048 and 0051) to an inclined orientation (defined as the tilted state or the second state; figure 3 below; paragraph 0051). 

    PNG
    media_image3.png
    570
    785
    media_image3.png
    Greyscale

Figure 3. 

Regarding claim 3, as best understood, Machida discloses the sample chip worktable as claimed in claim 2, wherein the retainer comprises a portion (item 101, figure 4) which holds the sample (portion 101 holds sample via sample chip 2), and a frame provided at a periphery of the portion (frame is defined as partitions 102, 113, 114; figure 4 below), and the take-out support mechanism causes the inclined orientation by pressing the frame upward (item 300 causes the tilted state by pressing frame upward via intermediate components). 

Regarding claim 5, Machida discloses the sample chip worktable as claimed in claim 2, wherein the take-out support mechanism comprises: an operation member (item 111; figure 9) which is operated by a user (paragraphs 0101 and 0103; figure 9 below); and a pressing-up member (item 370, which is a part of item 300; figure 9 below) which is moved upward by an operation force applied by the operation member (paragraph 0101), to thereby press the sample chip upward and cause the inclined orientation.

    PNG
    media_image4.png
    492
    735
    media_image4.png
    Greyscale

Figure 9. 
Regarding claim 6, Machida discloses the sample chip worktable as claimed in claim 2, wherein the retainer comprises a plurality of chip storage portions (defined as storage spaces 106 and 107 between partitions 102 and 114 for sample chips to slide into, figure 4) which store a plurality of sample chips (items 2 between partitions 102 and 114; figure 4), the take-out support mechanism comprises a plurality of pressing-up members (take-out support mechanism which includes items 111 and 300 includes 371, 372, 373 which are separate plates on both right and left sides of figure 9 above therefore, six pressing-up members total) provided in the plurality of chip storage portions (according to The Free Dictionary, “in” is defined as a function word to indicate location or position within limits; therefore, pressing-up members 371, 372, 373 are within the boundary limits of the chip storage portions and do not exceed outside the boundaries), the orientations of the plurality of sample chips are changed from the horizontal orientation to the inclined orientation by the plurality of pressing-up members (paragraphs 0101 and 0103), and the plurality of pressing-up members operate independently from each other (as seen in figure 9, the right 370 which includes pressing-up members 371, 372, 373 moves independently from the left arm 370 which includes the second set of pressing-up members 371, 372, 373; the left side is in the non-tilted state while the right side is in the tilted state thereby, working independently).

Regarding claim 7, Machida discloses the sample chip worktable as claimed in claim 6, further comprising a member (item 330 on both right and left arms 370; figure 9 above) which enables a cooperative movement of the plurality of pressing-up members (right side item 330 rotatably moves and enables a cooperative moment of a portion of the plurality of pressing-up members, which includes the plurality of pressing-up members 371, 372, 373 on the right side of figure 9; similar instance for the left side member 330 and the plurality of pressing-up members on the left side). 

Regarding claim 8, Machida discloses the sample chip worktable as claimed in claim 1, further comprising: a member (item 202, figure 5) that restricts a rising movement of the retainer mounted on the mounting surface (paragraph 0068). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US Patent No. 7,306,509) in view of Bui (US Patent No. 6,190,113). 
Regarding claim 11, Hoshino disclose a retainer (item 12, figures 1-2) configured to be mounted on a sample chip worktable (item 1, figure 1), the retainer comprising: 
a chip storage portion (defined as item 20 of the retainer 12; column 7, lines 2-3; figures 1-2) that stores a sample chip (item W is stored on item 20, figure 1).
Hoshino does not explicitly disclose an opening formed in the chip storage portion and a pressing-up member, which presses the sample chip upward to change an orientation of the sample chip.
However, the prior art of figure 1 in Bui discloses a retainer (item 100, figure 1) comprising a chip storage portion (item 102; figure 1) that stores a sample chip (defined as item 104 in Bui and corresponding to item W in Hoshino; figure 1), an opening formed in the chip storage portion (openings defined as through-holes 113; figure 1) and through which a pressing-up member (includes items 112 and 123, figure 1), which presses the sample chip upward to change an orientation of the sample chip, passes (item 112 presses sample chip 104 upward to change horizontal orientation; the pressing-up member 112 passes through the openings 113; column 1 lines 52-67 through column 2 lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chip storage portion as disclosed in Hoshino to include an opening in the chip storage portion and a pressing-up member to change an orientation of the sample chip, as taught in Bui, for the purpose of supporting the sample chip from below (Bui, column 1, lines 30-33) and changing the position of the sample chip to allow a take-out support mechanism (i.e. robot arm 10 in Hoshino) to insert or remove wafer from chip storage portion on retainer (Bui, column 1, lines 44-48). 

    PNG
    media_image5.png
    383
    500
    media_image5.png
    Greyscale

Figure 1 Prior Art of Bui. 
Regarding claim 12, as best understood, Hoshino as modified discloses the retainer as claimed in claim 11, wherein the retainer comprises a portion (similar to applicant’s disclosure, a portion is similar to a chip storage portion; therefore, corresponding to item 102 in Bui, figure 1) which holds a sample (sample chip W, corresponding to Hoshino, is understood to include a sample), and a frame (Bui, item 120; figure 1) provided at a periphery of the portion (the frame corresponding to Bui is provided at the outer limits of portion 102 as shown in figure 1 of Bui), the pressing-up member has two upthrust pins (Bui; pressing-up member includes plurality of pins 112; column 1, lines 41-43; figure 1) which thrust two corner portions of the frame upward (Bui; pins 112 thrust corner portions of frame 120 upward as the pins 112 move upward to move sample chip 104), the opening comprises two openings corresponding to the two corner portions (Bui; plurality of openings 113), and the two upthrust pins move upward through the two openings (Bui, column 1, lines 62-65). 

Allowable Subject Matter
Claims 4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the closest prior art of record, Machida (US 20150205089), discloses the sample chip worktable as claimed in claim 3, wherein the take-out support mechanism comprise a upthrust pin (defined as pin 352; figure 9) and which indirectly thrusts two corner portions of the frame upward. Machida, alone or in combination, does not disclose, suggest, or make obvious a pair of upthrust pins which protrude from a bottom surface of the chip storage portion, as required by the claim, in combination with the additional elements of the claim. 
Regarding claim 9, the closest prior art of record, Machida (US 20150205089), discloses the sample chip worktable as claimed in claim 1, wherein the retainer comprises a retainer body, and the take-out support mechanism changes the orientation of the sample chip. Machida, alone or in combination, does not disclose, suggest, or make obvious the retainer comprising a cover so that the sample chip is sandwiched between the retainer body and the cover when the sample chip is equipped on the retainer body, and in which the take-out support mechanism changes the orientation of the sample chip in a state when the retainer body is not covered by the cover, as required by the claim, in combination with the additional elements of the claim. 
Claim 10 is allowable because it is dependent on claim 9.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tabel (US Patent No. 5,906,539) discloses a work station comprising a mounting surface on which a retainer is mounted, the retainer having a plurality of storage portions which store various tools and a take-out support mechanism. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        

LDw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October  18, 2022